Citation Nr: 1708368	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left toe bunion.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for a bilateral foot disorder, to include hallux valgus and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had over 20 years of active duty service until his retirement in November 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October, 2016, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge; the transcript has been associated with the record.  


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied service connection for left great toe bunion; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the September 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include hallux valgus.

3.  The Veteran's congenital pes planus was aggravated and/or subject to a superimposed injury during service.

4.  The Veteran's bilateral plantar fasciitis is caused by active duty service.  

5.  The Veteran's bilateral hallux valgus with degenerative joint disease is caused by active duty service.  
  

CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for left great toe bunion is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The additional evidence received since the September 2007 rating decision is new and material, and the claim for service connection for a bilateral foot disorder, to include hallux valgus, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a grant of service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for a grant of service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for a grant of service connection for bilateral hallux valgus with degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

The RO initially denied service connection for left great toe bunion in a September 2007 rating decision finding that this condition neither occurred in nor was caused by service.  The Veteran did not initiate an appeal from this decision.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 2007 rating decision, additional evidence has been associated with the record, including statements and hearing testimony from the Veteran, VA treatment records, a May 2013 VA examination report and private opinions dated in August 2010, March 2011, May 2012 and November 2013.  

Importantly, in his statements of record and hearing testimony, the Veteran reported that his feet problems began in service as documented on his retirement examination.  He has also indicated that he has experienced pertinent symptomatology since service.  Importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran is competent to report the onset and continuing symptoms of his bilateral foot disorders.  

Moreover, the private opinions indicated that the Veteran's current bilateral hallux valgus was aggravated by the many years of marching, walking, prolonged standing and running.  He essentially had many years of wear and tear associated with his service in the miliary.  

Thus, in light of the Veteran's statements, his hearing testimony, and the private opinions submitted, which are presumed credible for the purposes of this analysis, the Board finds that the evidence received since the September 2007 rating decision is new and material.  It is not redundant of evidence already of record in September 2007, and it relates to the unestablished fact of whether the Veteran has a bilateral foot disorder, to include left great toe bunion, that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a bilateral foot disorder, to include bilateral hallux valgus, is reopened.  38 U.S.C.A. § 5108.

II.  Service Connection

The Veteran is seeking service connection for numerous bilateral foot disorders, including pes planus, plantar fasciitis, hallux valgus and degenerative joint disease.  Again, he asserts that his foot problems began in service and have continued to the present. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records have been reviewed.  A March 1974 enlistment service examination shows that the Veteran's feet were clinically evaluated as normal.  An August 1988 Report of Medical History shows that the Veteran reported occasional aches and pains in feet.  Again, in an August 1994 Report of Medical History prior to the Veteran's retirement from active service, the Veteran reported foot trouble.  The physician noted foot callouses.  However, the Veteran was not diagnosed with a chronic foot disorder while in service and the Veteran's August 1994 service examination prior to retirement showed that the feet were clinically evaluated as normal.    

Post-service, March 2001 clinical records showed an assessment of pes planus with mild bunion of the left great toe.  Subsequently, an April 2009 VA treatment record showed that the Veteran presented with painful flat feet.  The assessment was congenital pes planus.  Subsequent clinical records continue to show foot pain.  An August 2009 private record showed that the Veteran again presented with chronic foot pain.  The Veteran reported that the problems went back as far as the 1980s.  The impression was plantar fasciitis, severe planovalgus foot deformity, hallux valgus and sinus tarsi syndrome.  

In support of his claim, the Veteran submitted an August 2010 private opinion.  The examiner noted that radiographs of both feet were done in September 2009, which demonstrated severe pes planovalgus foot type with degenerative joint disease changes noted to the hindfoot and midfoot regions.  The talus was plantarflexed with an old talar neck fracture noted to the left foot.  There was also moderately  sized hallux valgus deformity present in both feet.  The examiner observed that the Veteran's chronic foot pain was attributed to severe planovalgus foot deformity.  The Veteran had also developed severe arthritic changes to several joints in the feet from wear and tear over the years.  

The same private examiner provided another clarification opinion in March 2011.  In this opinion, the examiner opined that the Veteran's planovalgus foot deformity had been aggravated by the many years of marching, walking, prolonged standing and running.  The Veteran essentially had many years of wear and tear.  The examiner also observed that the Veteran also had severe arthritis changes to several essential joints in the feet from wear and tear over the years, which the examiner believed was associated with the Veteran's service in the military.  Another opinion was prepared in May 2012, which indicated that the Veteran began complaining of foot pain in August 1988 and received treatment in May 1992 and September 1994 during military service.  Therefore, the examiner concluded that the Veteran's severe flat foot deformity and chronic foot pain conditions were at least as likely as not caused by military service.  

The Veteran was afforded a VA fee-based examination in May 2013 for flat feet.  The Veteran reported that his symptoms began in 1983 while onboard ship.  He began having aches, pains, callouses and bunion in both feet.  The condition had worsened over the years and was aggravated by many years of marching, wearing steel toe boots or regular shoes, physical training and running while in the military.  Another examination report also noted that the Veteran had hallux valgus and bilateral plantar fasciitis.  The Veteran indicated that these symptoms began 1988.  The examiner opined that the Veteran's diagnosed bilateral foot disorders, diagnosed as pes planus and plantar fasciitis, were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner then rationalized that such disorders were at least as likely as not incurred in or caused by symptoms that lay statements have established as having occurred during military service.  Nevertheless, the examiner then indicated that although lay statements indicate that the Veteran had foot pain in service, there was not sufficient evidence in available service medical records to support these statements.  The examiner concluded that there was insufficient evidence to establish the relationship.  

Subsequently, the Veteran submitted another private opinion dated in November 2013 by the same private examiner.  Again, the Veteran reported that the pain began in the 1980s during his military service.  The examiner again opined that the Veteran's severe flat foot deformity, chronic foot pain secondary to degenerative joint disease and plantar fasciitis were all likely related to if not caused by his military service.  

As noted above, at the Board hearing and in statements of record, the Veteran testified that his foot problems began in service and have continued to the present.  He indicated that he did not seek treatment for many years as medications taken for other disorders helped alleviate his foot pain.  
 
Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for the Veteran's diagnosed foot disorders, to include bilateral pes planus, bilateral plantar fasciitis, hallux valgus and degenerative joint disease is warranted.  

Initially, the Board notes that the Veteran's pes planus has been identified as a congenital.  The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  It is unclear from the record whether the Veteran's pes planus is considered either a disease or defect.  Nevertheless, the private opinions do indicate that the Veteran's congenital pes planus was either aggravated in service and/or subject to superimposed injury during service.  Although the opinion was couched in terms of aggravation, the opinion also clearly showed evidence of a superimposed injury described as marching, standing, running and wearing steel toe boots.  In sum, the evidence of record shows that the Veteran's congenital pes planus disorder (regardless of whether it was a disease or a defect) was aggravated in service as well as subject to a superimposed injury during service.  As such, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's pes planus.  See 38 U.S.C.A. § 5107.  

Moreover, the Board finds that service connection for bilateral plantar fasciitis, hallux valgus and bilateral foot degenerative joint disease is also warranted.  Initially, service treatment records clearly show complaints of foot pain.  Moreover, importantly, as discussed above,  the Veteran is competent to report events within the realm of his personal experience.  His foot symptoms are within the realm of lay observations, the Veteran is competent to report the onset and continuing symptoms of such disorders.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  Likewise, the Veteran has consistently reported that the onset of his symptoms began while on active duty.  As such, the Board also finds the Veteran's statements to be credible and sufficient to establish the onset of symptoms in service and to link the current foot disorder to the symptoms in service.    

Significantly, private medical opinions also determined that the Veteran's current foot disorders are related to his active service and offered a rationale for such, primarily from the wear of tear of many years of marching, prolonged standing, running, physical training and wearing steel toed boots while on active duty.  As the opinions were prepared by a competent clinician who considered the Veteran's medical history in the report, to include the circumstances of his service, and provided an etiological opinion, complete with rationale, the Board finds that the private opinions have high probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In sum, there are in-service treatment records documenting foot pain as well as the Veteran's lay statements, post-service clinical records showing an assessment for bilateral foot disorders, and evidence demonstrating a link between the current disabilities to service.  

The Board recognizes that the May 2013 VA examiner indicated that the Veteran's foot disorder were not related to service.  Nevertheless, the examiner's rationale then appeared to contradict this opinion by indicating that there was a relation.  Moreover, the examiner also stated that there was no evidence to support the Veteran's lay statements of foot pain; however, the examiner did not acknowledge the service treatment records that do document complaints of foot pain.  Given that the opinion is internally inconsistent and the examiner did not consider all the relevant evidence of record, the VA opinion is inadequate as it failed to provide sufficient rationale for the opinion.  In turn, it has no probative value and is outweighed by the private opinions.   
In short, service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral hallux valgus with degenerative joint disease, is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left toe bunion is reopened; the appeal is granted to this extent only.

Service connection for bilateral pes planus is granted.
 
Service connection for bilateral plantar fasciitis is granted.

Service connection for a bilateral foot disorder, diagnosed as hallux valgus and degenerative joint disease, is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


